NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOFENG ZHAO,                                   No.   16-73394

                Petitioner,                      Agency No. A089-969-416

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 16, 2019**
                                 Pasadena, California

Before: NGUYEN and MILLER, Circuit Judges, and VITALIANO,*** District
Judge.

      Xiaofeng Zhao, a native and citizen of the People’s Republic of China, seeks

review of the Board of Immigration Appeals’ order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and we review the Board’s determination

for substantial evidence. Under that standard, factual findings, including adverse

credibility findings, are “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

      The Board gave several reasons for affirming the IJ’s finding that Zhao’s

testimony was not credible. For example, the Board concluded that Zhao’s

testimony about the date of his hospital visit after he was released from detention

for his participation in a Christian church conflicted with the hospital record that he

provided. In response, Zhao suggested “maybe the hospital put the wrong date.”

The Board reasonably upheld the IJ’s rejection of that explanation, and the record

does not compel us to conclude to the contrary.

       Similarly, the Board determined that Zhao’s testimony, in conjunction with

his documentary submissions in support of his asylum application, created an

inconsistent timeline about a fine imposed for violating a family planning policy.

When given an opportunity to explain the conflicting documents, Zhao stated, “I’m

not sure. This was given by hospital. I didn’t look at it.” The Board identified no

clear error in the IJ’s decision that Zhao’s explanation was not persuasive, and


                                          2
again, the record does not compel a contrary conclusion.

      The adverse credibility finding provided a sufficient basis for the rejection of

all of Zhao’s claims. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014).

      PETITION DENIED.




                                          3